HANDLER, J.,
concurring.
I join in the majority’s reasoning and conclusion. Additional reasons for my concurrence in the Court’s opinion are reflected in my separate opinion in In re Jobes, 108 N.J. 394, 428 (1987).
*386This case, and the Jobes case, involve treatment decisions on behalf of incompetent patients based substantially, if not exclusively, upon the standard of individual self-determination. This case, however, foreshadows the difficulties that will be posed when a self-determination basis for a treatment decision on behalf of the incompetent is lacking. We have suggested, Matter of Conroy, 98 N.J. 321, 364-68 (1985), and I have emphasized, id. at 391-99 (Handler, J. concurring in part and dissenting in part); Jobes, supra, 108 N.J. at 435-37 (Handler, J., concurring), that the treatment decision in that context will have to be supplemented or supplanted by objective factors relating to the condition of the patient. As I indicate in my opinion in Jobes, there will be cases in which the facts conducing to the decision to discontinue treatment will be compelling. Jobes, supra, 108 N.J. at 442-44 (concurring opinion). There will, however, be cases in which objective factors will not militate in favor of a decision to discontinue treatment. This case could have been one, because the facts relating to Hilda Peter’s physical condition arguably do not show, as they forcefully do in the Jobes case, the physical extremes under which the burdens of continued artificial perpetuation of rudimentary life are in conflict with elemental notions of individual dignity and humanity.
I am, nevertheless, satisfied to join the Court’s opinion. The treatment decision Mr. Johanning seeks to make in the name of Ms. Peter effectuates, if imperfectly, her right of self-determination. Ms. Peter’s granting of a durable power of attorney to Mr. Johanning, combined with the fact that he was a close friend to Ms. Peter, is sufficient evidence that the treatment decision made for Ms. Peter now that she is incompetent is one with which she would have been content. See Conroy, supra, 98 N.J. at 361. See generally Jobes, supra, 108 N.J. at 439 n. 10 (Handler, J., concurring).